Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows to correct a typographical error and avoid ambiguity in claim 1:  
1. (Currently Amended) A micro-bubble pump apparatus for water
    treatment, comprising: a motor to generate rotary power; and 
    a micro-bubble pump connected to the motor to mix a feed liquid fed from one side and a feed gas injected fromanother side, 
wherein the micro-bubble pump includes:
 		a body having an inlet through which the feed liquid is fed in, an injection port through which the feed gas is injected, an internal space in which the feed liquid and the feed gas are mixed, and an outlet through which mixed micro-bubble type treated water exits; and
 		a rotor positioned in the internal space, and in which an impeller with blade tips connected to each other is formed on an outer peripheral surface of a hub, so that the hub rotates by the rotary power, and
  		wherein the impeller has a continuous curved shape in which “S” in a cross section with respect to the outer peripheral surface of the hub continuously runs;
 		wherein the rotor has a connecting part between an inner side of the impeller and the outer peripheral surface of the hub; and 
 		wherein the surface of the connecting part extends downward from an inner side of a “U” part in the “S” shape of the impeller to the outer peripheral surface of the hub.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778





FP
04/28/22